Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 4, 6, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1, 10:
The prior art fails to teach an image signal processor (ISP) configured to process an image by using an image processing filter, wherein the controller is configured to analyze the sensing data in order to select the at least one device among the ALU and the ISP based on a quality of the sensing data and control the processor so that at least one device selected among the ALU and the ISP processes the sensing data, wherein the controller comprise a data analyzer configured to analyze at least one type of data among the sensing data and pixel data processed by the processor, and an image quality assessor configured to assess a quality of data by using a result of analyzing the at least one type of data, and wherein the controller assesses noise among factors related to the quality of the data, and controls a device that is selected according to a range of the noise.

As per independent claim 11:
a controller configured to control the processor, wherein the processor comprises: an artificial intelligence (Al) image processing model trained in image processing through learning; an arithmetic logic unit (ALU) configured to perform a computation involved in image processing using the Al image processing model; and an image signal processor (ISP) configured to process an image by using an image processing filter, wherein the controller is configured to analyze the sensing data in order to select the at least one device among the ALU and the ISP based on a quality of the sensing data and control the processor so that at least one device selected among the ALU and the ISP processes the sensing data, and The image processing device according to claim 7, wherein the controller assesses sharpness among factors related to the quality of the sensing data, and controls a device that is selected according to a range of the sharpness.

As per independent claim 14:

    PNG
    media_image1.png
    237
    664
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613